Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's reply to the restriction requirement, dated November 23, 2021, has been received. By way of this reply, Applicant has elected, without traverse, Group I, claims 1-3, 5, 11-12, 16-18, 22, and 38, and the species of polyethylenimine and an antigen, a scaffold that comprises open interconnected macropores, with an immunostimulatory compound. Applicant has also in this reply cancelled claims 26-28, 41, 43 and 51-52.
Claims 1-3, 5, 11-12, 16-18, 22-24, and 38 are currently pending.
Claims 23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2021.
Claims 1-3, 5, 11-12, 16-18, 22, and 38 are currently under examination before the office, drawn to a device comprising polyethylenimine and an antigen.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-3, 5, 11-12, 16-18, 22, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.'" Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.

"[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) 
Applicant's specification only describes a very limited species of scaffold composition, specifically, mesoporous silica rods (e.g. see Example 1 in page 127 of the specification as-filed). The limited disclosure of only a few species does not meet the standard of possession of the entire genus of any possible scaffolding composition, under the broadest reasonable interpretation of the term. It does not appear that based upon limited disclosure of specific scaffold compositions such as silica rods alone that Applicant is in possession of the necessary common attributes or features of the elements possessed by the members of the entire genus of a delivery vehicle comprising a scaffold composition.
Amgen Inc. v. Sanofi, 124 USPQ2d 1361 (Fed. Cir. 2017).
Given the vast variety of possible members of the genus of a scaffold composition with no specified structure and in the absence of disclosure of relevant identifying characteristics of the delivery vehicle comprising a scaffold composition, the instant disclosure does not describe sufficient species to indicate possession of the genus. One of skill in the art would conclude that Applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus broadly encompassed by the claimed invention.
Applicant is invited to amend the claims to better specify the precise nature or attributes of the claimed scaffold composition in order to address this rejection.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 5 recites the broad recitation of at least about 2 primary, secondary, and/or tertiary amino groups, and the claim also recites at least about 30, which is the narrower statement of the range/limitation. Claim 5 also recites varying ranges of permissible molecular weights in clause (v) which overlap; for example, at least about 200 kDa (subclause (a)) or less than 1 kDa (subclause (b)). 
Claim 11 also recites multiple ranges of varying volumes, from at least about 0.1 mm3 to at least about 100 mm3.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purpose of claim construction, claims 5 and 11 are being interpreted to read on the broadest of the recited ranges.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 11-12, 16-18, and 22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ali (WO2013106852A1, cited in IDS), as evidenced by Lungu (Int J Mol Sci. 2016 Apr 13;17(4):55).
Ali teaches a device comprising a porous polymeric structure composition and a tumor antigen for the purpose of stimulating dendritic cells for cancer vaccination (e.g., page 1, lines 19-26). Ali further teaches that said device may comprise polyethylenimine (PEI) (e.g., page 2, lines 1-7). Ali also teaches that the device may include a scaffold composition (e.g. Table 1 on page 5).
Ali also teaches that the above device may possess compartments (i.e., zones) with specific properties, as described in page 59:

    PNG
    media_image1.png
    120
    667
    media_image1.png
    Greyscale

Ali teaches that each compartment of the device can have bioactive substances including GM-CSF (see page 61), many of which have the functions of being a chemoattractant, cytotoxicity-inducing, or immune cell recruitment agents as recited in instant claim 16.
Ali further teaches that cancer antigens may be covalently or electrostatically attached to the device (e.g., page 11, lines 10-23).

Ali further teaches that said device may comprise a disc scape of 8 millimeters in diameter and 1 millimeter in thickness, which would provide a volume of about 50 cubic millimeters (e.g., page 51, lines 11-17).
Ali further teaches that said device comprises open interconnected macropores (e.g., page 9, lines 15-31).
Ali further teaches that the scaffold composition may comprise a macroporous poly-lactide-co-glycolide (PLG) (e.g., page 12, lines 12-17).
Ali further teaches that said device is tailored to activate immune cells and prime the cells with a specific antigen thereby enhancing immune defenses and destruction of undesired tissues by containing and/or releasing signaling substances such as GM-CSF (i.e., an immune cell recruitment composition)(e.g., page 66, lines 12-20). It is noted that GM-CSF is an immunostimulatory compound (e.g., page 77, line 17), which is pertinent to claim 18.

Claims 1-2, 5, 11-12, 16-18, 22, and 38 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim (US20150072009A1) , as evidenced by Lungu (Int J Mol Sci. 2016 Apr 13;17(4):55).
Kim teaches a composition comprising mesoporous silica (MPS) rods comprising an immune cell recruitment compound and an immune cell activation compound including GM-CSF, immune cell activating compounds such as TLR agonist (e.g., para. 0005 and 0006). GM-CSF also stimulates stem cells to produce granulocytes and monocytes that subsequently mature 
Kim also teaches that the mesoporous silica rods (i.e., a scaffold composition) comprise pores of between 2-50 nanometers in diameter and have a length from 5 to 500 micrometers (e.g., para. 0004), which when calculated into volumes would be within the range of volumes recited in claims 11 and 12.
As evidenced by Lungu, PEI may be synthesized in two forms: branched and linear (e.g., page 2, second paragraph). Since all versions of PEI are either branched or linear, Kim inherently anticipates this limitation of claim 5.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 18, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8, 11-12, 15-16, 23-24, and 31 of U.S. Patent No. 9,370,558. 
The ‘558 patent claims the use of a device for eliciting an anti-tumor immune response, the device comprising a polymeric structure composition and a tumor antigen (claim 1). The 
However, the ‘558 patent does not teach the use of PEI.
Ali teaches a device comprising a porous polymeric structure composition and a tumor antigen for the purpose of stimulating dendritic cells for cancer vaccination (e.g., page 1, lines 19-26). Ali further teaches that said device may comprise polyethylenimine (PEI) (e.g., page 2, lines 1-7).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Ali and the ‘558 patent to arrive at the claimed invention. Ali teaches that it is advantageous to use PEI to activate dendritic cells in the context of a microparticle device for the purpose of stimulating an immune response to a cancer antigen (e.g., page 9, lines 3-10 and Figure 3). The skilled artisan could apply the PEI as taught by Ali to the claimed device by methods taught by Ali, with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Ali also provides motivation to make such an addition, teaching that PEI promotes activating of dendritic cells (e.g., page 50, lines 1-4), and enhancing antitumor activity (e.g., figure 9).

Claims 1-2, 12, 18, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 21, and 25 of U.S. Patent No. 10,682,400 in view of Ali.
The ‘400 patent claims the use of a device for treating cancer, comprising 
i) a macroporous scaffold composition comprising open, interconnected pores wherein the scaffold comprises a hydrogel or porous polymer;

iii) a bioactive composition, wherein the bioactive composition is incorporated into or coated onto the scaffold composition, and wherein the bioactive composition comprises a cancer cell, a cancer antigen, or a cancer derived antigen.
However, the ‘400 patent does not teach the use of PEI.
Ali teaches a device comprising a porous polymeric structure composition and a tumor antigen for the purpose of stimulating dendritic cells for cancer vaccination (e.g., page 1, lines 19-26). Ali further teaches that said device may comprise polyethylenimine (PEI) (e.g., page 2, lines 1-7).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Ali and the ‘558 patent to arrive at the claimed invention. Ali teaches that it is advantageous to use PEI to activate dendritic cells in the context of a microparticle device for the purpose of stimulating an immune response to a cancer antigen (e.g., page 9, lines 3-10 and Figure 3). The skilled artisan could apply the PEI as taught by Ali to the claimed device by methods taught by Ali, with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Ali also provides motivation to make such an addition, teaching that PEI promotes activating of dendritic cells (e.g., page 50, lines 1-4), and enhancing antitumor activity (e.g., figure 9).

Claims 1-2, 17-18, 22, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14-17 of U.S. Patent No. 9,937,249 in view of Ali. 

However, the ‘249 patent does not teach the use of PEI.
Ali teaches a device comprising a porous polymeric structure composition and a tumor antigen for the purpose of stimulating dendritic cells for cancer vaccination (e.g., page 1, lines 19-26). Ali further teaches that said device may comprise polyethylenimine (PEI) (e.g., page 2, lines 1-7).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Ali and the ‘558 patent to arrive at the claimed invention. Ali teaches that it is advantageous to use PEI to activate dendritic cells in the context of a microparticle device for the purpose of stimulating an immune response to a cancer antigen (e.g., page 9, lines 3-10 and Figure 3). The skilled artisan could apply the PEI as taught by Ali to the claimed device by methods taught by Ali, with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Ali also provides motivation to make such an addition, teaching that PEI promotes activating of dendritic cells (e.g., page 50, lines 1-4), and enhancing antitumor activity (e.g., figure 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grabowska et al. (Biomater Sci. 2015 Nov;3(11):1439-48, cited in IDS) teaches the use of various forms of PEI to enhance delivery of siRNA to cells by transfection.

No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/CHUN W DAHLE/            Primary Examiner, Art Unit 1644